J-S34012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SENECA LEANDRO VIEW, LLC      :              IN THE SUPERIOR COURT OF
                                  :                   PENNSYLVANIA
                                  :
              v.                  :
                                  :
                                  :
    E. HOON KWON, SEUNG YUN KWON- :
    LEE, AND UNNAMED ADULT        :
    OCCUPANTS 4067 REGIMENT       :              No. 379 MDA 2021
    BOULEVARD, ENOLA, PA 17025    :
                                  :
                                  :
    APPEAL OF: SEUNG YUN KWON-LEE :

                Appeal from the Order Entered March 15, 2021
     In the Court of Common Pleas of Cumberland County Civil Division at
                              No(s): 2020-930


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

JUDGMENT ORDER BY DUBOW, J.:                   FILED: DECEMBER 3, 2021

       Appellant, Seung Yun Kwon-Lee, appeals pro se from the March 15,

2021 Order granting the Motion for Summary Judgment filed by Seneca

Leandro View, LLC, in this ejectment action.1 Because defects in Appellant’s

brief impede our ability to provide meaningful review, we dismiss this appeal.

       The facts and procedural history of this matter are largely immaterial to

our disposition. Briefly, on January 28, 2020, Appellee filed a Complaint in

ejectment seeking, inter alia, to eject Appellant, E. Hook Kwon, and Other




____________________________________________


1 Defendants E. Hoon Kwon and Other Unnamed Adult Occupants are not
parties to this appeal.
J-S34012-21



Unnamed Adult Occupants from the premises located at 4067 Regiment

Boulevard, Enola, PA.2

        Following the filing of numerous sets of answers and preliminary

objections, on August 17, 2020, the trial court ordered Appellant to file an

answer on or before the close of business on September 8, 2020. The court

notified Appellant that “[f]ailure to properly to respond [to the complaint] shall

be deemed admissions to the [c]omplaint.” Order, 8/17/20. On September

9, 2020, Appellant pro se filed an “Affirmative Answer to Complaint in

Ejectment,” which the court struck as untimely on October 7, 2020.

        On October 27, 2020, Appellee filed a Motion for Summary Judgment

and Brief in Support. The record reflects that Appellant did not file an answer

to the motion and failed to appear at a March 12, 2020 hearing on the motion,

despite having had notice of it. On March 15, 2021, the trial court granted

Appellant’s Motion for Summary Judgment.

        This pro se appeal followed. Appellant filed a court-ordered Pa.R.A.P

1925(b) Statement and the trial court filed a “Statement in Lieu of 1925(a)

Opinion.”

        It is well-settled that “appellate briefs [] must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure,” and that this

Court may quash or dismiss an appeal if defects in an appellant’s brief are

substantial. Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super.

____________________________________________


2   Appellee purchased this property at a September 19, 2019 tax upset sale.

                                           -2-
J-S34012-21



2005); Pa.R.A.P. 2101. See also Pa.R.A.P. 2111-2119 (discussing required

content of appellate briefs and addressing specific requirements for each

subsection of the brief). “When issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for

review, a Court will not consider the merits thereof.” Branch Banking and

Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006) (citation

omitted).

      Although this Court liberally construes materials filed by pro se litigants,

this does not entitle a pro se litigant to any advantage based on his lack of

legal training. Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa. Super. 2020).

An appellant’s pro se status does not relieve her of the obligation to follow the

Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206, 213

n.11 (Pa. Super. 2008). Ultimately, any person who represents herself “in a

legal proceeding must, to some reasonable extent, assume the risk that her

lack of expertise and legal training will prove her undoing.” Branch Banking

and Trust, 904 A.2d at 942 (citations omitted). “This Court will not act as

counsel and will not develop arguments on behalf of an appellant.”

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citations

omitted).

      Appellant’s pro se brief fails to conform to the basic requirements of

appellate advocacy. It does not include (1) a statement of jurisdiction; (2)

the text of the order on review; (3) a statement of the scope and standard of

review; (4) a statement of the questions involved; (5) a statement of the

                                      -3-
J-S34012-21



case; (6) a summary of the argument; (7) a distinct argument section; (8) a

copy of the relevant opinion below, (9) a copy of the statement of errors

complained of on appeal, or (10) certificates of compliance. See Pa.R.A.P.

2111, 2114-19.     Instead, Appellant merely restates the facts she alleges

supported her opposition to Appellee’s underlying request for ejectment.

Crucially, she fails to articulate how the trial court erred in granting Appellee’s

motion for summary judgment and fails to provide any discussion of legal

authority applied and analyzed under the facts of this case. See Pa.R.A.P.

2119(a), (b).

      These substantial deficiencies not only violate the Rules of Appellate

Procedure, but, more importantly, preclude this Court from conducting

meaningful appellate review.      See Pa.R.A.P. 2101.       Accordingly, we are

constrained to dismiss this appeal.

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/03/2021




                                       -4-